DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered. 

Status of Claims
Claims 42, 45-52, 58-61, 63-64,70-72 and 74-78 are pending. Claims 1-41, 43-44, 53-57, 62, 65-69 and 73 have been cancelled. Claims 60-61 and 74-75 have been withdrawn due to non-elected claims. Claims 42, 45-52, 58-59, 63-64, 70-72 and 76-78 have been examined.
Withdrawn Claim Rejections - 35 USC § 112
Claims 58 and 59 are rejected under 35 U.S.C. 112(a) and 112(b). The amendments to claim 58 have overcome these rejections. Therefore the 112(a) and 112(b) rejections to claims 58-59 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 42, 45-52, 58-59, 63-64, 70-72 and 76-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 42 recites that “the amount of capture binding member present in the detection region is such that when contacted with a sample derived from a viral packaging cell line and containing a recombinant virus the device produces a visible signal only if the sample has the recombinant virus at or above a concentration sufficient to reliably transduce target cells”. The claims are indefinite because it is not clear what amount(s) of capture binding member is considered “sufficient”.  In other words, it’s unclear what would be included or excluded by the claims. 
The metes and bounds of the claims are unclear because the amount of capture binding member is not defined objectively in a way that allows one to determine what amount(s) would fall within the scope of the claims, but rather is being defined by reference to a sample having particular functional properties. Although the specification discloses an example of mature lentivirus at a concentration sufficient to support transduction of target cells, e.g. > 5 x 105 infectious units per milliliter (IFU/mL), the specification does not set forth any basis for determining what amount(s) of capture binding member would be capable of producing visible signal in response only to the indicated amount of infectious recombinant virus which can reliably transduce target cells based on a concentration sufficient to support transduction of target cells. 
Although cited prior arts teach that the amount of the capture binding member can be adjusted, they also do not disclose how to determine what amount(s) of capture binding member would be capable of producing visible signal in response only to the indicated amount of infectious recombinant virus which can reliably transduce target cells based on a concentration sufficient to support transduction of target cells.
For these reasons, it is not clear what amount(s) of capture binding member would be included or excluded by the claims. See also MPEP 2173.05(b).
Claims 45-52, 58-59, 63-64, 70-72 and 76-78, which are dependent on Claim 42, are similarly rejected. 

Claim Interpretation
	Claims 76-78 recites “the concentration of the recombinant virus that is sufficient to reliably transduce target cells is 5 x 105 lU/ml”. Although Specification does not disclose the exact same unit as “IU/ml”, reviewing of the specification suggests that the unit “IU/ml” refers to “infectious unit per millimeter (IFU/ml)” regarding the concentration of mature lentivirus in the supernatant (Specification, Page 20). It is well known in the art that the lentivirus concentration can commonly be determined using functional titer using unit of “transducing unit per ml” as evidenced by Shamblott et al. (US20030175954A1). For example, Shamblott et al. teach that in an effort to improve integration efficiency, retroviral and lentiviral transduction were investigated. Viral titers were determined by the number of GFP expressing 293T cells after infection. For the EBD cell transduction, 1×105 LVEC cells were infected with 1×106 transducing units of either retrovirus or lentivirus (Shamblott, [189]). Therefore, the examiner is interpreting the unit “lU/ml” is similar to the unit “transducing unit per ml” commonly used in the art of determining lentivirus concentration.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant case, claim 42 recites “a sample receiving region configured to receive the sample derived from the viral packaging cell line”. Claim 58 recites “the lateral flow assay device is configured to receive in the sample receiving region a volume of the sample derived from a viral packaging cell line”. Claim 59 recites “The device according to claim 58, wherein the volume ranges from 5 µl to 20 µl or 50 µl to 200 µl”. The detailed features of the sample receiving region is disclosed in Specification in paragraph spanning pages 9-10.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 42, 45-48, 50-52, 63-64 and 76-78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwan et al. (WO 2007/068310 A1) in view of Samulski et al. (US20090191597A1),  Liang et al. (20080118528 A1) and Nylese et al. (US2006/0024842A1).
Regarding claim 42, Badwan et al. teach immunochromatographic (lateral flow) assay devices for detecting p24 antigen (abstract, pages 3-4), the device comprising at least one sample application site 21, 31 (i.e., sample receiving zone), at least one test zone 22a, 22b, 32 (i.e., detection region) and at least one control zone 23, 33 (i.e., control region). See pages 5-7, 10-11 and Figures 2-4 in particular. Test zone 32 comprises anti-p24 antibody (i.e., capture binding member that specifically binds to analyte; see pages 6-7 and 17). Control zone (23, 33) comprises specific capturing antibodies, which are preferably immobilized (i.e., immobilized control agent; see page 9, last paragraph and page 17). Badwan et al. teach that samples, wherein HIV can be detected, can be bodily fluids or any other fluid (page 14, 5th paragraph).
The term "a sample derived from a viral packaging cell line” can be interpreted as supernatants of the cell culture media or the cells according to the specification (Page 5, ln. 9-11). When the terminology “a sample derived from a viral packaging cell line” is given its broadest reasonable interpretation in view of the specification, such limitations would at best pertain to the intended use of the claimed device. In particular, although Badwan et al. do not explicitly state that their sample application site is configured to receive a “sample derived from a viral packaging cell line”, such limitations would at best pertain to the intended use of the claimed device. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Further, the sample is not a component part of the claimed device. The material or article worked on (the sample) does not limit the structure of the device (MPEP 2115). 
The device of Badwan et al. meets the claim as it would also be capable of receiving and analyzing such samples “derived from a viral packaging cell line”; this is evident as the reference indicates that the sample receiving region can be a pad or wick configured to receive fluid test samples, including body fluids or supernatants from cultures (pages 6 and 14-15).
Similarly, although claim 42 refers to detecting “recombinant virus”, the claims are directed to a device and not a method of detecting recombinant virus. All that is required is that the device would be capable of detecting recombinant virus. Furthermore, the recitation of “recombinant” analyte does not result in any structural or manipulative difference. This merely denotes the process by which the analyte might be formed, but does not result in any structural difference since the analyte to be detected is not a component part of the device. Again, this would at best pertain to the intended use of the device. 
This is the case since the Badwan et al. device includes a capture binding member that binds to the exact same target as that of Applicants, namely p24. The p24 protein is present in the lentivirus HIV (non-recombinant virus), and may also be present in recombinant virus or it could be provided as isolated p24 protein per se. 
An anti-p24 antibody is the same type of capture binding member as exemplified in the instant application (and is the elected species), and such an anti-p24 antibody would be capable of detecting p24 regardless of context (e.g., as recombinant vector or as non-recombinant virus).
The references to detecting “recombinant virus” in a “sample derived from a viral packaging cell line”, fails to distinguish over the prior art since the prior art teaches the exact same target for the capture binding member. Badwan reads on the elected species of a capture binding member that binds to lentivirus p24 protein, and such a capture binding member would be equally capable of specifically binding to recombinant virus containing p24. A material and its properties are inseparable.
Put another way, the particular goal or intended purpose in the mind of the artisan using the device does not result in a structural difference to the device itself. In this case, the anti-p24 capture binding member of Badwan et al. would be capable of detecting p24 regardless of whether p24 is being detected for a diagnostic or non-diagnostic purpose, and therefore meets the claim. Likewise, the anti-p24 capture binding member would be equally capable of detecting p24 present in either recombinant or non-recombinant virus. 
There is a strong scientific basis to suggest that the prior art device would also be capable of detecting p24 whether p24 is present on a recombinant virus, a non-recombinant virus, or as the isolated protein - the device detects the same target protein as the disclosed device.
Similarly, although Badwan et al. do not explicitly state that their sample receiving region is configured to receive a “sample derived from a viral packaging cell line”, such limitations would at best pertain to the intended use of the claimed device. The sample is not a component part of the claimed device. The material or article worked on (the sample) does not limit the structure of the device (MPEP 2115). Badwan et al. teach that the sample receiving region can be a pad or wick configured to receive fluid test samples, including body fluids or supernatants from cultures (pages 6 and 14-15). Therefore, it is evident that the device of Badwan et al. would also be capable of receiving “samples derived from a viral packaging cell line”.
With respect to the recitation in claim 42 that “the amount of capture binding member present in the detection region is such that when contacted with a sample derived from a viral packaging cell line and containing a recombinant virus the device produces a visible signal only if the sample has the recombinant virus at or above a concentration sufficient to reliably transduce target cells”, as above, Badwan et al. teach detection of HIV (lentiviral) p24 protein using anti-p24 antibodies. In their sandwich immunoassay format, the capture binding member captures p24 that is bound in turn to the conjugate/ reporter binding member (page 17, Fig. 2). Badwan et al. also teach that their device produces a visible signal (pages 12 and 15) due to the inclusion of gold conjugates (pages 7-8). 
Badwan et al. teach that their device is ultra-sensitive, allowing for detection of 10 pg/ml or lower (page 11, page 29), thereby conveying that their device has a detection limit above which the signal would be produced. 
Badwan et al. differs from the claimed invention in that it fails to specifically teach that the amount of capture binding member present in the detection region is such that when contact with a sample derived from a viral packaging cell line and containing a recombinant virus the device produces a visible signal only if the sample has the recombinant virus at or above a concentration sufficient to reliably transduce target cells.
Samulski et al. teach throughout the publication a method of producing a packaged parvovirus vector. Samulski teaches that in recent years, AAV has emerged as a preferred viral vector for gene therapy due to its ability to efficiently infect both nondividing and dividing cells, integrate into a single chromosomal site in the human genome, and pose relatively low pathogenic risk to humans ([6]). Specifically Samulski teaches that the present invention may be employed to deliver a nucleotide sequence of interest to a cell in vitro, e.g., to produce a polypeptide in vitro or for ex vivo gene therapy. The cells, pharmaceutical formulations, and methods of the present invention are additionally useful in a method of delivering a nucleotide sequence to a subject in need thereof, e.g., to express an immunogenic or therapeutic polypeptide ([143]). Samulski teaches that any immunogen of interest may be provided by the parvovirus vector. Immunogens of interest are well-known in the art and include human immunodeficiency virus (HIV) ([135]). 
Samulski teaches that recombinant virus vectors are preferably administered to the cell in a biologically-effective amount and a biologically-effective amount of the virus vector to transduce target cells is an amount that is sufficient to result in transduction and expression of the transgene in a target cell  ([156]). Samulski teaches that titers of virus to administer can vary, depending upon the target cell type and the particular virus vector, and may be determined by those of skill in the art without undue experimentation ([155]). Samulski teaches detecting the viral particle levels generated by coinfection with viral particle expressing baculovirus using western blot (Fig. 3-4 and [201]). Therefore Samulski teaches that it is necessary to determine the titers of the viral particle levels using known method in the art for the purpose of administering a biologically-effective amount and a biologically-effective amount of the virus vector to transduce target cells.
It is known in the prior art to adjust the amount of capture binding member on lateral flow assay devices. See for example Nylese et al., who teach analogous devices for performing sandwich assays, in which one may adjust the amount of capture reagent present in a capture zone in order to vary the sensitivity of the assay [0056], i.e. such that a capture zone only provides a visually detectable response when the analyte is present at a level higher than a threshold ([0035], [0054], [0056], [0065]-[0067]). 
The device may include multiple capture zones that vary in sensitivity to the analyte, so that each assay region is designed to require a different minimum concentration of analyte be present in the sample in order for a positive result to appear [0054].
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Badwan, to incorporate the concept of determining a biologically-effective amount of the recombinant virus vector to reliably transduce target cells as taught Samulski, thus to use the lateral flow device of Badwan to test a sample derived from a viral packaging cell line, because Badwan teaches the lateral flow tests can serve as simple, rapid and instrument-free p24 antigen tests (Badwan, page 4, last paragraph) and the sample can be bodily fluids or any other fluid (Badwan, page 14, 5th paragraph); and Samulski teaches it is necessary to determine the titers of the viral particle levels generated by coinfection with viral particle expressing baculovirus using known method in the art (Samulski, [155], [201]) for the purpose of administering a biologically-effective amount and a biologically-effective amount of the virus vector to transduce target cells (Samulski, [156]). One having ordinary skill in the art would have been motivated to make the combination to use the lateral flow device of Badwan as a simple, rapid and instrument-free device to test a sample derived from a viral packaging cell line to determine a biologically-effective amount of the virus vector to transduce target cells. Additionally the combination would also expand the range of application of the lateral flow device of Badwan to the area of gene therapy by determining the viral particle levels in a sample derived from a viral packaging cell line.
It would have also been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Badwan in view of Samulski, to adjust the amount of capture reagent present in a capture zone in order to vary the sensitivity of the assay, as taught by Nylese, to arrive at the claimed invention, because the teachings of Nylese et al. indicate that the amount of capture binding member was recognized in the prior art to be a result-effective variable. There is motivation to optimize result-effective variables (MPEP 2144.05).
Absent evidence of criticality for the particular amount/ concentration, one of ordinary skill in the art could have arrived at a device capable of detecting within the optimal range out of the course of routine optimization, by optimizing the sensitivity or detection limit of the device according to known techniques. In particular, it would have been obvious to optimize the amount of capture binding agent by applying the known technique of Nylese et al., who taught that this parameter can be adjusted in order to obtain a desired threshold concentration of analyte above which a visible positive result is produced. Furthermore, it would have been obvious to arrive at the claimed invention when applying the known technique of Nylese of employing multiple lines of capture binding agent so as to detect multiple different threshold concentrations of analyte.
One of skill in the art would have a reasonable expectation of success in combining Badwan with Samulski because both are directed to detecting HIV related protein/virus and the concept of detecting an optimal amount of target virus can be readily incorporated into the test device. One of skill in the art would also have a reasonable expectation of success in combining Badwan in view of Samulski with Nylese because both are directed to a device using capture binding members to detect target analytes.

With respect to claim 45, Badwan et al. teach control zone 33 is downstream of test zone 32 (Fig. 3A).
With respect to claims 46-47, Badwan et al. teach that the device further comprises a gold conjugate containing a monoclonal antibody specific for p24 (i.e., reporter binding member). The conjugates are contained within the device in zones 25, 35 which is positioned upstream of detection region 32, between sample receiving region 31 and detection region 32 (pages 7-8, Fig. 3B). The conjugates are released when liquid flows through (page 8), thereby reading on non-stably associated with the lateral flow assay device.
With respect to claim 48, Badwan et al. teach a sandwich immunoassay format that uses two anti-p24 antibodies that are capable of binding to discrete, non-overlapping epitopes on the p24 antigen (page 17, Fig. 2).
With respect to claim 50, Badwan et al. teach that the control zone (23, 33) comprises immobilized non-specific capturing antibodies that capture the conjugated protein non-specifically. For example, where mouse clone antibodies are used as the conjugates (reporter binding member), anti-rabbit antibodies can be used as the non-specific capturing antibodies. See page 8, last paragraph.
With respect to claims 51-52, Applicant has identified these claims as reading on the elected species of p24. As above, Badwan et al. teach a capture antibody that binds lentiviral (HIV) protein p24, and so the prior art device would be capable of detecting p24 protein regardless of whether it is present in the context of non-recombinant or recombinant virus/vector.
With respect to claim 63, Badwan et al. further teach a kit comprising their lateral flow assay device (abstract; pages 1, 16; claim 15).
With respect to claim 64, Badwan et al. teaches a kit comprising a lateral flow assay device substantially as claimed, but fails to specifically teach that the kit further comprises at least a second identical lateral flow assay device. 
However, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 IV. C.). In this case, it would have been obvious to one of ordinary skill in the art to provide multiple lateral flow assay devices in the kits of Badwan and Nylese (e.g., as a multi-pack) so that the end user could run several assays without needing to place multiple orders.
With respect to claims 76 and 78, Badwan in view of Samulski and Nylese teaches the lateral flow assay device of claim 42 as outlined in detail above. 
Nylese further teaches lentiviral vectors have been modified for in vitro and in vivo gene transfer (Abstract) and supernatants of cells transduced with recombinant virus (Nylese, 2.2.3.). It would be obvious to use recombinant lentivirus to transduce target cells because the ability of lentiviral vectors to transduce non-dividing cells has made them especially attractive for in vivo gene transfer into differentiated, non-dividing tissues as taught by Nylese (Nylese, Abstract) and one may adjust the amount of capture reagent present in a capture zone in order to vary the sensitivity of the assay (Nylese, [0056]). Additionally, Samulski also teaches dosages of the inventive parvovirus particles will depend upon the mode of administration, the disease or condition to be treated, the individual subject's condition, the particular viral vector, and the gene to be delivered, and can be determined in a routine manner. Exemplary doses for achieving therapeutic effects are virus titers of at least about 105, 106, … 1015 transducing units or more ([168]). Samulski teaches an example of using 1 ml medium to dilute viral vectors ([194]), therefore, the exemplary virus titers can be converted to concentration about 105, 106, … 1015 transducing units per ml.
As noted in the claim interpretation, the examiner is interpreting the unit “IU/ml” similar to “transducing units per ml”. Therefore, Samulski teaches a biological effective dose range that overlaps with the claimed amount of 5 x 105 IU/ml. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}.See MPEP § 2144.05 (I). 
Additionally, absent evidence of criticality for the particular amount/ concentration of 5 x 105 infectious units per ml, one of ordinary skill in the art could have arrived at a device capable of detecting within this range out of the course of routine optimization, by optimizing the sensitivity or detection limit of the device according to known techniques. In particular, it would have been obvious to optimize the amount of capture binding agent by applying the known technique of Samulski who taught that the amount of recombinant virus needed can be determined in a routine manner; and Nylese, who taught that this parameter can be adjusted in order to obtain a desired threshold concentration of analyte above which a visible positive result is produced. 
With respect to claim 77, Badwan in view of Samulski and Nylese teaches the lateral flow assay device wherein the recombinant virus is a recombinant lentivirus (Nylese, Abstract: lentiviral vectors have been modified for in vitro and in vivo gene transfer; Nylese, 2.2.3.: supernatants of cells transduced with recombinant virus. It would be obvious to use lentivirus to transduce target cells because the ability of lentiviral vectors to transduce non-dividing cells has made them especially attractive for in vivo gene transfer into differentiated, non-dividing tissues as taught by Nylese). 

Claims 42, 45-52, 63-64, and 70-72 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nabatiyan et al. (WO 2010/104937 A2) in view of Samulski et al. (US20090191597A1) and Nylese et al. (US2006/0024842A1).
Regarding claim 42, Nabatiyan et al. teach a lateral flow assay device for detection of HIV p24 antigen, comprising a sample receiving membrane, an analyte detection membrane comprising an analyte capture reagent (i.e., capture binding member that specifically binds to p24), and a control reagent capture zone comprising control reagent, such as a line of immobilized anti-mouse IgG. See pages 2, 9, 12, and Figs. 1-2 in particular. Nabatiyan et al. teach a sandwich immunoassay format wherein the capture binding member captures p24 analyte that is also bound to the conjugate/ reporter binding member (Fig. 1). Nabatiyan et al. teach application of fluid samples including blood containing HIV virus (see, e.g., page 15). Thus, the sample receiving region, in being capable of receiving fluid samples, is configured to receive a sample derived from a viral packaging cell line.
As discussed in detail above, the claim terminology “a sample derived from a viral packaging cell line” and “recombinant virus” fails to distinguish as the sample is not part of the claimed device and Nabatiyan teaches a capture binding member specific for the exact same target, p24. Thus, the device of Nabatiyan would be capable of performing the intended use of detecting whether a sample derived from a viral packaging cell line comprises recombinant virus, and of detecting p24 irrespective of whether p24 is present in recombinant or non-recombinant virus or as isolated protein. Nabatiyan et al. teach that their device is capable of detecting p24 with high sensitivity, and therefore there is a strong scientific basis to suggest that the prior art device would also be capable of detecting p24 when presented on a recombinant vector.
Nabatiyan et al. teach that their device has a detection limit allowing for detection of 0.02 pg/ml of p24 (pages 15 and 17), thus conveying the idea that signal is produced only above a certain threshold concentration. 
However, Nabatiyan et al. do not explicitly state that the amount of capture binding member present in the detection region is such that when contact with a sample derived from a viral packaging cell line and containing a recombinant virus the device produces a visible signal only if the sample has the recombinant virus at or above a concentration sufficient to reliably transduce target cells.
Samulski et al. teach throughout the publication a method of producing a packaged parvovirus vector. Samulski teaches that in recent years, AAV has emerged as a preferred viral vector for gene therapy due to its ability to efficiently infect both nondividing and dividing cells, integrate into a single chromosomal site in the human genome, and pose relatively low pathogenic risk to humans ([6]). Specifically Samulski teaches that the present invention may be employed to deliver a nucleotide sequence of interest to a cell in vitro, e.g., to produce a polypeptide in vitro or for ex vivo gene therapy. The cells, pharmaceutical formulations, and methods of the present invention are additionally useful in a method of delivering a nucleotide sequence to a subject in need thereof, e.g., to express an immunogenic or therapeutic polypeptide ([143]). Samulski teaches that any immunogen of interest may be provided by the parvovirus vector. Immunogens of interest are well-known in the art and include human immunodeficiency virus (HIV) ([135]). 
Samulski teaches that recombinant virus vectors are preferably administered to the cell in a biologically-effective amount and a biologically-effective amount of the virus vector to transduce target cells is an amount that is sufficient to result in transduction and expression of the transgene in a target cell  ([156]). Samulski teaches that titers of virus to administer can vary, depending upon the target cell type and the particular virus vector, and may be determined by those of skill in the art without undue experimentation ([155]). Samulski teaches detecting the viral particle levels generated by coinfection with viral particle expressing baculovirus using western blot (Fig. 3-4 and [201]). Therefore Samulski teaches that it is necessary to determine the titers of the viral particle levels using known method in the art for the purpose of administering a biologically-effective amount and a biologically-effective amount of the virus vector to transduce target cells.
It was also known in the prior art to adjust the amount of capture binding member on lateral flow assay devices so as to detect a pre-determined threshold.
See for example Nylese et al., who teach analogous devices for performing sandwich assays, in which one may adjust the amount of capture reagent present in a capture zone in order to vary the sensitivity of the assay [0056], i.e. such that a capture zone only provides a visually detectable response when the analyte is present at a level higher than a threshold ([0035], [0054], [0056], [0065]-[0067]). The device may include multiple capture zones that vary in sensitivity to the analyte, so that each assay region is designed to require a different minimum concentration of analyte be present in the sample in order for a positive result to appear [0054].
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Nabatiyan, to incorporate the concept of determining a biologically-effective amount of the recombinant virus vector to reliably transduce target cells as taught Samulski, thus to use the lateral flow device of Nabatiyan to test a sample derived from a viral packaging cell line, because Nabatiyan teaches using the lateral flow assay system for simple and inexpensive detection of biomolecules (Nabatiyan, page 1, 2nd  paragraph) and the analyte includes virus or virus particles (Nabatiyan, page 3, 2nd  paragraph); and Samulski teaches it is necessary to determine the titers of the viral particle levels generated by coinfection with viral particle expressing baculovirus using known method in the art (Samulski, [155], [201]) for the purpose of administering a biologically-effective amount and a biologically-effective amount of the virus vector to transduce target cells (Samulski, [156]). One having ordinary skill in the art would have been motivated to make the combination to use the lateral flow device of Nabatiyan as a simple, rapid and instrument-free device to test a sample derived from a viral packaging cell line to determine a biologically-effective amount of the virus vector to transduce target cells. Additionally the combination would also expand the range of application of the lateral flow device of Nabatiyan to the area of gene therapy by determining the viral particle levels in a sample derived from a viral packaging cell line.
It would have also been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Nabatiyan in view of Samulski, to adjust the amount of capture reagent present in a capture zone in order to vary the sensitivity of the assay, as taught by Nylese, to arrive at the claimed invention, because the teachings of Nylese et al. indicate that the amount of capture binding member was recognized in the prior art to be a result-effective variable. There is motivation to optimize result-effective variables (MPEP 2144.05). 
Absent evidence of criticality for the particular amount/ concentration range, one of ordinary skill in the art could have arrived at a device capable of detecting within this range out of the course of routine optimization, by optimizing the sensitivity or detection limit of the device according to known techniques. In particular, it would have been obvious to optimize the amount of capture binding agent by applying the known technique of Nylese et al., who taught that this parameter can be adjusted in order to obtain a desired threshold concentration of analyte above which a visible positive result is produced. Furthermore, it would have been obvious to arrive at the claimed invention when applying the known technique of Nylese et al. of employing multiple lines of capture binding agent so as to detect multiple different threshold concentrations of analyte.
One of skill in the art would have a reasonable expectation of success in combining Nabatiyan with Samulski because the concept of detecting an optimal amount of target virus can be readily incorporated into the test device. One of skill in the art would also have a reasonable expectation of success in combining Nabatiyan in view of Samulski with Nylese because both are directed to a device using capture binding members to detect target analytes.

With respect to claim 45, Nabatiyan et al. teach control line is downstream of test line (Figs. 2 and 4).
With respect to claims 46-49, Nabatiyan et al. teach that the device may further include a conjugate pad containing conjugate, specifically a detector particle coated with a second antibody targeted against a second epitope of the p24 protein, thereby reading on the instantly recited reporter binding member. The conjugate pad is downstream of the sample pad and upstream of the detection region (capture lines). See pages 12 and 15. The detector particle may be colloidal metal or a fluorescent microparticle (page 15).
With respect to claim 50, Nabatiyan et al. teach that the control reagent is capable of binding to the labeling reagent (page 2, Fig. 2).
With respect to claims 51-52 and 71-72, Applicant has identified these claims as reading on the elected species of p24. It is similarly presumed that claims 71-72 read on the elected species. As above, Nabatiyan et al. as above teach detection of the lentiviral (HIV) protein p24, and so the prior art device would be capable of detecting p24 protein regardless of whether it is present in the context of non-recombinant or recombinant virus/vector.
With respect to claim 63, Nabatiyan et al. further teach kits comprising their device (pages 18-19, claim 18).
With respect to claim 64, Nabatiyan et al. teach a kit comprising a lateral flow assay device substantially as claimed, but fails to specifically teach that the kit further comprises at least a second identical lateral flow assay device. 
However, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 IV. C.). In this case, it would have been obvious to one of ordinary skill in the art to provide multiple lateral flow assay devices in the kits of Nabatiyan and Nylese (e.g., as a multi-pack) so that the end user could run several assays without needing to place multiple orders.
With respect to claim 70, Nabatiyan et al. teach that kits may further comprise appropriate controls (page 18, last paragraph to page 19, first paragraph), which reads on a control “for the for the recombinant virus” when this terminology is given its broadest reasonable interpretation, in that the purpose of the kit is to detect p24, a protein which may be present on recombinant virus or non-recombinant virus.

Claims 42, 45-52, and 63-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nylese (US.20060024842A1) in view of European Medicines Agency (“GUIDELINE ON DEVELOPMENT AND MANUFACTURE OF LENTIVIRAL VECTORS”, 26 May 2005, retrieved from https://www.ema.europa.eu/en/documents/scientific-guideline/guideline-development-manufacture-lentiviral-vectors_en.pdf on 6/10/2021, 8 pages total) and Samulski et al. (US20090191597A1).
Nylese teaches lateral flow assay devices (abstract, [0057]-[0058], Fig. 1) comprising sample receiving region 24 ([0043], Fig. 1). The sample region 24 is capable of receiving fluid source samples [0043] and is thus configured to or capable of receiving samples derived from a viral packaging cell line. The devices further include at least one capture zone 44 downstream of sample region 24 (abstract, [0013]), wherein the capture zone contains immobilized antibodies specific to the target species to be detected (i.e., detection region that comprises capture binding member that specifically binds to target species; see [0034]-[0035], [0047], [0049], Fig. 2).
Furthermore, the devices of Nylese include control zone 48/98 which contain immobilized capture reagent (i.e., control region comprising an immobilized control agent; see at [0047], [0049], [0071], Figs. 2 and 6).
Nylese also teaches that the capture zones have different threshold levels in response to the target species to be detected (abstract, [0012]-[0014], [0015]-[0016], [0035], [0052]). In this manner, it is possible to visually determine whether some threshold concentration of the target species is present in the sample, via a visually detectable signal [0035], [0054]. Thus, a capture zone 44 only provides a visually detectable signal at a given threshold level of analyte concentration in the sample ([0054], claims 2 and 5). The desired sensitivity threshold can be achieved by varying the amount of capture reagent present in the capture zone 44 [0056], [0065]-[0066]. Specifically, the capture antibody species are provided in sufficient quantities that when combined they result in a visually discernable line or mark in the control zone [0037].
Nylese exemplify their device for the target analyte hCG, but teach that their devices can be used for “a wide variety of chemicals” [0033].
Thus, Nylese teaches a lateral flow assay device substantially as claimed, wherein an amount of capture binding member present in the detection region captures a sufficient quantity of target analyte to produce a visible signal only when the target analyte is present at a threshold concentration and not below.
Nylese differs from the claimed invention in that the reference fails to specifically teach that their device is used for detecting whether a sample derived from a viral packaging cell line comprises an amount of a recombinant virus; or similarly that the capture binding member binds to recombinant virus as the type of target analyte; or that the amount of capture binding member is such that when contacted with a sample derived from a viral packaging cell line and containing a recombinant virus the device produces a visible signal only if the sample has the recombinant virus at or above a concentration sufficient to reliably transduce target cells.
European Medicines Agency present guidelines regarding lentiviral vectors, which are used as gene transfer vectors (Introduction). The lentiviruses comprise a genus of the retroviridae family (i.e., retroviruses) and include HIV-1. 
The reference teaches that when using lentiviral vectors (LV), appropriate test should be applied to test for the presence of replication competent lentiviruses (RCL), which might contaminate LV lots despite safeguards.
The presence of RCL can be determined by several means, one of which is to test for p24 gag protein using immunocapture assay; p24 gag being a protein present in HIV-1. For HIV-1-based LV manufacture, any RCL would only share the gag and pol sequences of HIV-1. See section 5.3 on pages 7-8. 
Samulski et al. teach throughout the publication a method of producing a packaged parvovirus vector. Samulski teaches that in recent years, AAV has emerged as a preferred viral vector for gene therapy due to its ability to efficiently infect both nondividing and dividing cells, integrate into a single chromosomal site in the human genome, and pose relatively low pathogenic risk to humans ([6]). Specifically Samulski teaches that the present invention may be employed to deliver a nucleotide sequence of interest to a cell in vitro, e.g., to produce a polypeptide in vitro or for ex vivo gene therapy. The cells, pharmaceutical formulations, and methods of the present invention are additionally useful in a method of delivering a nucleotide sequence to a subject in need thereof, e.g., to express an immunogenic or therapeutic polypeptide ([143]). Samulski teaches that any immunogen of interest may be provided by the parvovirus vector. Immunogens of interest are well-known in the art and include human immunodeficiency virus (HIV) ([135]). 
Samulski teaches that recombinant virus vectors are preferably administered to the cell in a biologically-effective amount and a biologically-effective amount of the virus vector to transduce target cells is an amount that is sufficient to result in transduction and expression of the transgene in a target cell  ([156]). Samulski teaches that titers of virus to administer can vary, depending upon the target cell type and the particular virus vector, and may be determined by those of skill in the art without undue experimentation ([155]). Samulski teaches detecting the viral particle levels generated by coinfection with viral particle expressing baculovirus using western blot (Fig. 3-4 and [201]). Therefore Samulski teaches that it is necessary to determine the titers of the viral particle levels using known method in the art for the purpose of administering a biologically-effective amount and a biologically-effective amount of the virus vector to transduce target cells.
It would have been obvious to adapt the device of Nylese to the detection of recombinant replication-competent lentivirus, specifically by using antibodies specific to p24, so that one could rapidly detect the presence of replication competent lentivirus contamination in the setting of work involving lentiviral vectors (and specifically those based on HIV-1 lentivirus). One would have been motivated to do this given the recognized importance of detecting lentivirus contamination as taught by European Medicines Agency. More particularly, one skilled in the art would have been motivated to adapt the device of Nylese to detect lentiviral p24 protein (and hence RCL, a recombinant virus, retrovirus, and a lentivirus as variously claimed) in order to detect the presence of RCL which was recognized as a possible source of contamination, and one which must be safeguarded against. Thus for example one skilled in the art would have been motivated to adapt the prior art kit in order to be able to detect this known contamination product so that any contaminated LV lots could be destroyed. 
It would have also been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Nylese in view of European Medicines Agency, to incorporate the concept of determining a biologically-effective amount of the recombinant virus vector to reliably transduce target cells as taught Samulski, thus to use the lateral flow device of Nylese in view of European Medicines Agency to test a sample derived from a viral packaging cell line, because Nylese in view of European Medicines Agency teaches the lateral flow assay is a rapid assay concertation device (Nabatiyan, [13]) and the sample can be cell supernatants following infection of a susceptible cell line (European Medicines Agency, page 7, section 5.3); and Samulski teaches it is necessary to determine the titers of the viral particle levels generated by coinfection with viral particle expressing baculovirus using known method in the art (Samulski, [155], [201]) for the purpose of administering a biologically-effective amount and a biologically-effective amount of the virus vector to transduce target cells (Samulski, [156]). One having ordinary skill in the art would have been motivated to make the combination to use the lateral flow device of Nylese in view of European Medicines Agency as a simple and rapid device to test a sample derived from a viral packaging cell line to determine a biologically-effective amount of the virus vector to transduce target cells. Additionally the combination would also expand the range of application of the lateral flow device of Nylese in view of European Medicines Agency to the area of gene therapy by determining the viral particle levels in a sample derived from a viral packaging cell line.
One skilled in the art would have had a reasonable expectation of success of combining the three references as Nylese taught that their device is capable of detecting a wide variety of chemicals, including the exemplified protein hCG, and thus adapting the device to detection of the protein p24 would have been viewed as readily feasible. Additionally Samulski teaches using a biologically-effective amount of recombinant virus to transduce target cells. Furthermore, European Medicines Agency taught that RCL can be suitably detected by detecting p24 by immunocapture assay; and the lateral flow device of Nylese also operates by immunocapture using immobilized antibodies.

With respect to claim 45, in the device of Nylese the control zones downstream of the capture zones (detection regions). See, e.g., [0047], [0049], [0071], Figs. 2-6). [0034]-[0035], [0047], [0049], [0071], Figs. 2 and 6.
With respect to claims 46-47, Nylese teach that their devices further include a labelled detector reagent in conjugate pad 40, i.e. upstream from the capture zone/detection region 44 ([0034], [0047], [0050]-[0052], Fig. 2). The detector reagent migrates from conjugate pad 40 to the capture zones [0051], thus reading on a reporter binding member that is non-stably associated with the lateral flow assay device. The conjugate pad 40 is positioned between sample receiving region 24 and capture zone/detection region 44 (ibid).
With respect to claim 48, Nylese teach that the detector reagent interacts with target species present in the source sample and subsequently with the immobilized capture member in a sandwich assay format [0034]-[0035]. Since the target analyte is simultaneously bound in the sandwich complex, it is evident that the detector reagent binds to target analyte at a different location than the capture binding member. Thus when adapting the device of Nylese to the detection of recombinant virus (via p24) as the target analyte as discussed in detail above, it would have been further obvious to similarly assure that this target analyte could be simultaneously bound by the two binding partners as per this known sandwich assay format.
With respect to claim 49, Nylese teach that the detector reagent may be labeled with colored latex beads, colloidal gold particles, or fluorescent or other labels [0050].
With respect to claim 50, Nylese additionally teach that the immobilized capture agent in the control zone 48 may bind to a labeled control antigen, the control antigen also reading on the claimed reporter binding member [0037], [0049]. Like the detector reagent, the control agent is similarly allowed to be carried downstream from the sample region 24 or the conjugate pads [0037], [0046] thus positioned upstream from the detector region and non-stably associated with the lateral flow assay device (as in claim 46).
With respect to claims 51-52, European Medicines Agency as above teaches detection of recombinant lentivirus.
With respect to claims 63-64, Nylese further teach kits comprising their device, whereby the kits may contain multiple units of devices 210 ([0028], [0080], [0087], Fig. 10).
Furthermore, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 IV. C.). In this case, it would have been obvious to one of ordinary skill in the art to provide multiple lateral flow assay devices in the kits of Nylese (e.g., as a multi-pack) so that the end user could run several assays without needing to place multiple orders.

Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwan et al. (WO 2007/068310 A1) in view of Samulski et al. (US20090191597A1) and Nylese et al. (US2006/0024842A1), as applied to claim 42 above, and further in view of either one of Yang et al. (US20060246600A1) or Nabatiyan et al. (WO 2010/104937 A2).
Badwan et al., Samulski et al. and Nylese et al. are as discussed in detail above, which teach a lateral flow assay device substantially as claimed. Badwan et al. however exemplifies colloidal gold as the label, and fails to specifically teach a fluorescent, enzymatic, colorimetric, or radioactive label.
 Yang et al. also pertains to lateral flow assay devices for detection of analyte (abstract, Fig. 1). Like Badwan, the lateral flow assay device of Yang comprises a sample pad (i.e., sample receiving zone configured to receive sample) and a detection region 31 downstream from the sample pad ([0023], [0036], [0045], Fig. 1.). The detection region comprises an immobilized material such as an antibody that is capable of binding to analyte [0058] and [0072]. 
Yang et al. further teaches sandwich assay formats in which the lateral flow device includes the detection zone 31 containing a material such as an antibody capable of binding to analyte. Additionally, the analyte first binds to a specific binding member that is part of a conjugated detection probe, and then also binds to the immobilized antibody at the detection zone so as to form a ternary sandwich complex (see [0058] and [0072]; and also at [0045], [0055]). 
The specific binding members are attached to detectable substances, which can be any substance generally capable of producing a signal that is detectable visually or by an instrumental device [0045]. Examples of suitable detectable substances may include fluorescent compounds, radioactive compounds, and gold [0045]-[0046], [0051]-[0053].
Similarly, Nabatiyan et al. (discussed in detail above) teaches a lateral flow assay device for detection of p24, the same analyte taught by Badwan et al. Furthermore, Nabatiyan et al. teach that the conjugate may contain a label that is colloidal gold or alternatively is a fluorescent microparticle (page 3, first paragraph; page 15, last paragraph; claims 11-12). 
It would have been obvious to one of ordinary skill in the art to employ a fluorescent label (as taught by both Yang and Nabatiyan) because of the art-recognized suitability of these materials for the same purpose as the colloidal gold label of Badwan, namely as labels for lateral flow devices. 

Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwan et al. in view of Samulski et al. (US20090191597A1) and Nylese et al. (U.S. 2006/0024842 A1) as applied to claim 42 above, and further in view of Blesch et al. (“Lentiviral and MLV based retroviral vectors for ex vivo and in vivo gene transfer”, Methods 33 (2004) 164–172); or, in the alternative, as being unpatentable over Nabatiyan et al. (WO 2010/104937 A2) in view of Samulski et al. (US20090191597A1) and Nylese et al. (U.S. 2006/0024842 A1) as applied to claim 42 above, and further in view of in view of Blesch et al.; or, in the alternative, as being unpatentable over Nylese in view of European Medicines Agency and Samulski et al. (US20090191597A1) as applied to claim 42 above, and further in view of Blesch et al.
Badwan et al., Nabatiyan et al., Samulski et al. and Nylese are as discussed in detail above, which teach lateral flow assay devices substantially as claimed but which fail to specifically teach that the device comprises a volume of the sample derived from a viral packaging cell line in the sample receiving region. 
Blesch et al. teach determination of lentiviral vector titers, including HIV-1 lentiviral vector titers based on assays that measure the amount of the capsid protein p24 present in the virus preparation (see especially the abstract, page 167, right column, first paragraph; and section 2.2.2). More particularly, the reference teaches measurement of p24 levels in lentiviral vector packaging supernatants (see sections 2.2.1.2-2.2.2). Blesch et al. also indicate that ELISAs are available for measurement of p24 levels. 
Badwan also discuss how p24 ELISAs are known (page 2) but indicate advantages of their lateral flow assay device in being a simple/rapid assay (page 4, last paragraph to page 5, first paragraph).
Nabatiyan et al. also discuss how their lateral flow assay devices are inexpensive and comparable to the performance achieved with other tests such as the ELISA assay (page 18, lines 1-3). Nabatiyan et al. also envision use of their assay systems in a variety of immunoassay applications (page 17, lines 4-7).
It would have been obvious to one of ordinary skill in the art to arrive at the claimed invention by using the lateral flow assay devices of Badwan or Nabatiyan in combination with Samulski and Nylese in order to detect p24 in lentiviral vector packaging supernatants (as taught by Blesch et al.) so that one could determine the titer of a lentiviral vector, allowing one skilled in the art working on gene transfer using a lentiviral vector to know the titer or concentration of a prepared retroviral vector stock. In particular, the devices of Badwan or Nabatiyan are designed to detect the HIV p24 antigen, and Blesch indicates that assays that detect p24 are useful in detecting the titer of lentiviral vector preparations. As such, it would have been obvious to employ the prior art devices for the purpose of assaying p24 in lentiviral vector packaging supernatants in order to determine lentiviral vector titer; as this was a known use for p24 assays. When using the prior art devices for this purpose, it would have been obvious to arrive at the claimed subject matter because the devices of Badwan or Nabatiyan contain the sample during the operation of the device (i.e., after application of the sample to the sample receiving region). 
One skilled in the art would have had a reasonable expectation of success as Blesch refer to ELISA assays for measurement of p24, and both Badwan and Nabatiyan indicate that their devices achieve the same purpose as such ELISAs in being capable of measuring p24, but also with additional advantages in being simple/rapid and inexpensive, respectively.
Similarly, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention by using the lateral flow assay devices of Nylese and European Medicines Agency in order to detect p24 in lentiviral vector packaging supernatants (as taught by Blesch et al.) in view of Samulski so that one could determine the titer of a lentiviral vector, allowing one skilled in the art working on gene transfer using a lentiviral vector to know the titer or concentration of a prepared retroviral vector stock. In particular, European Medicines Agency indicates the desirability of testing for replication competent lentiviruses when working with lentiviral vectors, which can be done by testing for p24. Blesch further indicates that assays that detect p24 are useful in detecting the titer of lentiviral vector preparations. As such, it would have been obvious to employ the prior art devices for the purpose of assaying p24 in lentiviral vector packaging supernatants in order to determine lentiviral vector titer, something that would have been desirable to those working with lentiviral vectors. When using the prior art devices for this purpose, it would have been obvious to arrive at the claimed subject matter because the devices of Nylese contain the sample during the operation of the device (i.e., after application of the sample to the sample receiving region).

Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwan et al. in view of Nylese et al., Samulski  et al. and Blesch as applied to claim 58 above, and further in view of Yang et al.; or, in the alternative, as being unpatentable over Nabatiyan et al. (WO 2010/104937 A2) in view of Nylese et al., Samulski et al. and Blesch as applied to claim 58 above, and further in view of Yang et al.; or, in the alternative, as being unpatentable over Nylese in view of European Medicines Agency, Samulski et al. and Blesch as applied to claim 58 above, and further in view of Yang et al.
The teachings of Badwan, Nylese, Nabatiyan, Samulski and Blesch are as discussed in detail above. Badwan, Nabatiyan, and Nylese each teach lateral flow assay devices configured to receive a volume of sample and Blesch teaches assaying sample that is viral vector packaging supernatant. However, the references do not specify any particular volume of sample.
Yang et al., discussed in detail above, also pertains to lateral flow assay devices. The reference teaches inclusion of a metering channel that allows for samples having a volume of less than about 100 microliters to be used, or less than about 25 microliters, or less than about 10 microliters (abstract, [0001], [0004], [0017], [0073]). It is noted that these ranges as taught by Yang et al. overlap the instantly recited ranges of 5-20 or 50-200 microliters.
It would have been obvious to one of ordinary skill in the art to arrive at the claimed invention by applying a low sample volume, as taught by Yang et al., when applying the viral vector packaging supernatant of Blesch to the prior art devices. One skilled in the art would have been motivated to do this in order to conserve the lentiviral vector sample that is intended for gene transfer, and only use as small a quantity as is necessary for measuring p24. One skilled in the art would have had a reasonable expectation of success as Yang et al. indicates that is possible to use as little as less than about 10 microliters in a lateral flow assay device, which also describes the devices of Badwan, Nabatiyan, and Nylese.

Claims 70-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwan et al. in view of Nylese et al. and Samulski et al. as applied to claims 42 and 63 above, and further in view of Shimizu et al. (U.S. 7,579,195 B2); or, in the alternative, as being unpatentable over Nylese (U.S. 2006/0024842 A1) in view of European Medicines Agency and Samulski et al. as applied to claims 42 and 63 above, and further in view of Shimizu et al. (U.S. 7,579,195 B2).
Badwan et al. and Nylese et al. are as discussed in detail above, which teach a kit comprising a lateral flow assay device substantially as claimed, but which fails to specifically teach that the kit further comprises a separate control for the analyte (claim 70). 
Shimizu et al. also pertains to lateral flow assay devices (abstract, Figs. 5-6, col. 6, lines 62-64; col. 14, line 11 to col. 15, line 27). Furthermore, Shimizu teaches that the devices may be included as part of a kit together with a positive control containing an analyte (col. 8, lines 32-35). 
It would have been obvious to one of ordinary skill in the art to include a positive control with the kit of Badwan and Nylese and Samulski (or alternatively, that of Nylese and European Medicines Agency and Samulski), by applying the known technique of Shimizu et al. In particular, one skilled in the art would have been motivated to provide the prior art lateral flow device together with a positive control for convenience, so that the user would have together all necessary materials for performing an assay. Although not explicitly stated in Shimizu et al., the benefits of positive controls were well known in the prior art as a way of verifying that the assay ran correctly. This is taken to be admitted prior art as Applicant has not specifically traversed this assertion.
With respect to claims 71-72, as discussed in detail above, Badwan et al. teach a capture antibody that binds the lentiviral (HIV) protein p24 (elected species), and as such the prior art device would be capable of detecting p24 protein regardless of whether it is present in the context of a non-recombinant lentivirus such as HIV or in the context of a recombinant virus (such as a recombinant lentivirus) or as an isolated protein. All of these would necessarily flow from the use of an anti-p24 capture antibody, as taught by Badwan et al. With respect to the combination of Nylese and European Medicines Agency, the latter reference explicitly contemplates detection of replication competent lentiviruses (RCL) in lentiviral vector preparations.

Response to Arguments
Applicant’s arguments filed on 06/09/2022 have been fully considered. Applicant’s arguments are found not persuasive.
REJECTIONS UNDER 35 U.S.C. 112(b)
Regarding amended claim 42, Applicants argued that the specification conveys to a skilled artisan that the amount of capture binding member could be readily determined for a specific capture binding member and a specific recombinant virus for a specific concentration that is sufficient to reliably transduce target cells.
This argument is not found persuasive as outlined in the 112(b) rejection above.  In brief, although the specification discloses an example of mature lentivirus at a concentration sufficient to support transduction of target cells, e.g. > 5 x 105 infectious units per milliliter (IFU/mL), the specification does not set forth any basis for determining what amount(s) of the capture binding member on the detection region of the lateral device would be capable of producing visible signal in response only to the indicated amount of infectious recombinant virus which can reliably transduce target cells based on a concentration sufficient to support transduction of target cells. Although cited prior arts teach that the amount of the capture binding member can be adjusted, they do not disclose how to determine what amount(s) of capture binding member would be capable of producing visible signal in response only to the indicated amount of infectious recombinant virus which can reliably transduce target cells based on a concentration sufficient to support transduction of target cells. It is still not clear what amount(s) of capture binding member would be included or excluded by the claims. See also MPEP 2173.05(b).

REJECTIONS UNDER 35 U.S.C. § 103
Applicant argued that none of the references cited in the Office Action teaches or suggests that the devices used therein are used to analyze a sample derived from a viral packaging cell line to test whether the sample contains the recombinant virus at a concentration that is sufficient to reliably transduce target cells. 
This argument is found not persuasive for the reasons outlined in detail above in the 103 rejection.
In brief, regarding the motivation to combine the cited references, Badwan, Nabatiyan, and Nylese all teach the advantages of the lateral flow device as being simple, rapid and instrument-free and the sample added to the lateral flow device can be any fluid sample. Samulski teaches it is necessary to determine the titers of the viral particle levels generated by coinfection with viral particle expressing baculovirus using known method in the art (Samulski, [155], [201]) for the purpose of administering a biologically-effective amount and a biologically-effective amount of the virus vector to transduce target cells (Samulski, [156]). One having ordinary skill in the art would have been motivated to make the combination to use the lateral flow device as a simple and rapid device to test a sample derived from a viral packaging cell line to determine a biologically-effective amount of the virus vector to transduce target cells. Additionally the combination would also expand the range of application of the lateral flow device of Badwan, Nabatiyan, and Nylese to the area of gene therapy by determining the viral particle levels in a sample derived from a viral packaging cell line.

Applicant argued that as to the rejection of claims 76-78, the combination of the cited references would not have motivated a person of ordinary skill in the art to modify the devices of Badwan or Nabatiyan to vary the amount of capture reagent present in the detection region to vary the sensitivity of the assay in a manner that the device only produces a visible signal when a14 Atty Dkt. No.: CLON-116DIVCONsample derived from a viral packaging cell line is used and the sample contains the recombinant virus at or above 5 x 105 IU/ml. 
This argument is found not persuasive for the reasons outlined in detail above in the 103 rejection.
In brief, Samulski teaches a range of biologically-effective virus dosage, which overlapping with the claimed virus amount, therefore the obviousness exists. 
In addition, regarding the criticality of the claimed virus amount 5x105 IU/ml, the teachings of Nylese et al. indicate that the amount of capture binding member was recognized in the prior art to be a result-effective variable. There is motivation to optimize result-effective variables (MPEP 2144.05). As described above, although the specification discloses an example of mature lentivirus at a concentration sufficient to support transduction of target cells, e.g. > 5 x 105 infectious units per milliliter (IU/mL), the specification does not set forth any basis for determining what amount(s) of capture binding member would be capable of producing visible signal in response only to the indicated amount of infectious recombinant virus which can reliably transduce target cells based on a concentration sufficient to support transduction of target cells, therefore the claimed recombinant virus concentration is still considered lacking criticality regarding to determining the amount of the capture binding member on the detection region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/REBECCA M GIERE/Primary Examiner, Art Unit 1641